        Case 1:19-cv-00650-NGG-PK Document 23 Filed 12/30/19 Page 1 of 4 PageID #: 65
                                                                                         ATTORNEYS AT LAW
                                                                                         321 NORTH CLARK STREET
                                                                                         SUITE 2800
                                                                                         CHICAGO, IL 60654
                                                                                         312.832.4500 TEL
                                                                                         312.832.4700 FAX
                                                                                         WWW.FOLEY.COM

                                                                                         WRITER’S DIRECT LINE
                                                                                         312.832.5395
                                                                                         jwallace@foley.com EMAIL


                                                               December 30, 2019


        VIA ECF

        The Honorable Nicholas G. Garaufis
        United States District Court
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, NY 11201

                        Re:      Jamison v. Target Corporation, Case No. 1:19-cv-00650 (NGG)(PK)
                                 Request for Pre-Motion Conference

        Dear Judge Garaufis:

                We represent Defendant Target Corporation (“Target”) in the above-referenced matter. We
        write to request a pre-motion conference and to set forth the principal bases for Target’s proposed
        motion for judgment on the pleadings for failure to state a claim.

                 According to the Complaint, Plaintiff claims that Target mislabels its Market Pantry graham
        crackers (“Products”) as “graham crackers,” because the labeling “creates an erroneous impression that
        graham flour is the predominant or exclusive flour component, as opposed to white flour.” Compl. § 5.
        Plaintiff also alleges that the labeling of the honey flavored Products is misleading because it
        “emphasize[s] the presence of honey – ‘Honey Graham Crackers,’ ‘made with real honey,’ a flying bee
        and darkish yellow colors," when the Products contain more sugar than honey. Compl. §§ 21 and 23.

                Plaintiff asserts claims against Target for consumer fraud and false advertising in violation of
        New York General Business Law (“GBL”) §§ 349 and 350. Plaintiff also asserts state law claims for
        negligent misrepresentation, breach of express and implied warranty of merchantability, fraud, and
        unjust enrichment. Each of these causes of action fails as a matter of law and judgment on the
        pleadings should be granted.

                In order to state a claim for consumer fraud in violation of GBL §§ 349 and 350, Plaintiff must
        establish that Target’s use of “graham crackers” was “likely to mislead a reasonable consumer acting
        reasonably under the circumstances.” Fink v. Time Warner Cable, 714 F.3d 739, 741 (2d Cir. 2013). This
        burden is not met by the unique views of the plaintiff. Cohen v. JPMorgan Chase & Co., 498 F. 3d 111,
        126 (2d Cir. 2007). Rather, the Court must “draw on its judicial experience and common sense” to
        determine whether a plausible claim of deception has been stated. Ashcroft v. Iqbal, 556 U.S. 662, 679
        (2009); see also Daniel v. Mondelez Int’l, Inc., 287 F. Supp. 3d 177, 194 (E.D.N.Y. 2018) (“[a] reasonable
        consumer does not lack common sense”).

              Under the Food Drug & Cosmetic Act ("FDCA"), the Federal Food and Drug Administration
        ("FDA") requires that a common or usual name for a food be used on the label. See 21 CFR 101.3(a); 21
       BOSTON                 JACKSONVILLE        MILWAUKEE             SAN DIEGO            TALLAHASSEE
       BRUSSELS               LOS ANGELES         NEW YORK              SAN FRANCISCO        TAMPA
       CHICAGO                MADISON             ORLANDO               SHANGHAI             TOKYO
       DETROIT                MIAMI               SACRAMENTO            SILICON VALLEY       WASHINGTON, D.C.
4851-3202-6031
        Case 1:19-cv-00650-NGG-PK Document 23 Filed 12/30/19 Page 2 of 4 PageID #: 66

       Page 2


        CFR 102.5; and https://www.fda.gov/downloads/Food/GuidanceRegulation/GuidanceDocumentsRegulatorylnformat
        ion/UCM265446.pdf (identifying "vanilla wafers" as an example common name for a product). Here, there
        are decades of substantial sales for this particular type of product, namely a long, flat, sweet crunchy
        rectangular cracker, under the common or usual name "graham crackers.” Plaintiff nowhere alleges
        “graham cracker” is not the common or usual name of Defendant’s Products. Accordingly, the
        Products are in compliance with FDA regulations and Plaintiff’s claim is preempted by the FDCA.

                 Further, nothing in the Complaint shows how the allegation that “graham crackers” means
        graham flour is the predominant or exclusive flour component, as opposed to white flour, is plausible.
        Plaintiff does not dispute that the Products do in fact contain graham flour and have a graham flavor.
        Compl. ¶ 6. Plaintiff apparently merely assumes that a substantial number of reasonable consumers
        acting reasonably would interpret “graham crackers” to have the idiosyncratic meaning which Plaintiff
        claims to give it, and pleads no facts to show that a substantial number of consumers would even
        understand that “graham” is the name of a type of whole wheat flour, let alone a type in the Products.

                 This case is distinguishable from the claims at issue in Mantikas v. Kellogg Company, 910 F.3d 633
        (2d Cir. 2018). There, the Second Circuit held that the plaintiffs had plausibly alleged that they
        interpreted the label claim “Made with Whole Grain” to suggest that whole grains were the predominant
        ingredient in Cheez-It crackers. Here, in contrast, Plaintiff expressly concedes that Defendant’s
        “Products are not represented as . . . ‘made with Graham Flour’ or ‘containing Graham Flour.’” Compl.
        ¶ 16. Instead, Target simply uses the common or usual name “graham crackers” as an indication of the
        type of product and its texture, shape, and flavor, a name that has been used for decades to describe
        similarly formulated products. At best, use of “graham” is ambiguous, as distinguished from a direct
        claim like “Made with Whole Grain” or “Made with Graham Flour.” When faced with an allegedly
        misleading, but ambiguous, statement, courts have readily found that context matters and can defeat a
        claim. Fink, 714 F3d at 741; Solak v. Hain Celestial Grp., Inc., No. 17-704, 2018 WL1870474 (N.D.N.Y.
        Apr. 17, 2018) (dismissing claims that vegetable images on product were deceptive, finding any potential
        ambiguity about vegetable content was cured by ingredient list); In re 100% Grated Parmesan Cheese
        Marketing and Sales Practices Litigation, 348 F. Supp. 3d 797 (N.D. Ill. 2018) (dismissing claim against
        ‘100% Grated Parmesan Cheese’ as ambiguous and stating “consumers who interpret ambiguous
        statements in an unnatural or debatable manner do so unreasonably if an ingredient label would set
        them straight”). Here, there is no factual context pled that supports Plaintiff’s claim and the ingredient
        list dispels any potential ambiguity by clearly identifying the flour content of the Products. Id.

                Plaintiff’s claim that the use of “honey” is misleading, is also preempted. The FDCA explicitly
        permits manufacturers to use the common or usual name of a characterizing flavor on the label panels,
        as well as “direct or indirect representations ... by word, vignette ... or other means” on the label, labeling
        or advertising of a food. 12 CFR § 101.22(i). Therefore, use of “honey” and depictions regarding honey
        on the package are permitted and Plaintiff's claim is preempted.

                 Likewise, Plaintiff’s claim that the Products are also misleading because they state “made with
        real honey” is implausible. Plaintiff concedes that the claim is not literally false, as the Products do in
        fact contain honey. Moreover, it is unreasonable to assume that any substantial number of consumers
        would understand “made with real honey” to mean the Products contain more honey than sugar, but to
        the extent there is any ambiguity in the claim, the ingredient list would cure any confusion. Watson v.
        Kellogg Sales Co., 1:19-cv-01356, Dkt. No. 30 (S.D.N.Y. Oct. 15, 2019) (dismissing claim “honey”
        flavored graham cracker product was deceptive because the product also contained sugar); Reyes v. Crystal



4851-3202-6031
        Case 1:19-cv-00650-NGG-PK Document 23 Filed 12/30/19 Page 3 of 4 PageID #: 67

       Page 3


        Farms Refrig. Distrib. Co., No. 18-2250, 2019 WL 3409883, at *3 (E.D.N.Y. July 26, 2019) (dismissing
        claim “made with real butter” was deceptive because the potatoes also contained margarine, finding any
        confusion dispelled by the ingredient list).

                For the above reasons, Plaintiff has not identified any plausible basis for his claims that the
        Product name “graham crackers” communicates that the Products contain predominantly or exclusively
        graham flour, as opposed to white flour, or that “made with real honey” means the Products contain
        more honey than sugar, much less that a substantial number of reasonable consumers would share these
        idiosyncratic beliefs.

                 Plaintiff’s other claims are also fatally deficient:

           Under the economic loss rule, Plaintiff’s negligent misrepresentation claim cannot survive. A
            plaintiff who has “suffered economic loss, but not personal or property injury” may not recover in
            tort if non-tort causes of action and remedies are available. Weisblum v. Prophase Labs, Inc., 88 F. Supp.
            3d 283, 297 (S.D.N.Y. 2015) (citation and internal quotation marks omitted).
           Plaintiff’s unjust enrichment claim is barred by New York law as duplicative of Plaintiff’s other
            claims. See Corsello v. Verizon N.Y., Inc., 18 N.Y.3d 777, 790 (2012) (“An unjust enrichment claim is
            not available where it simply duplicates, or replaces, a conventional contract or tort claim.”)
           Plaintiff’s breach of express warranty fails, because Plaintiff does not “provide factual allegations, as
            opposed to conclusory statements” or allege notice of the claim to Defendant “within a reasonable
            time after discovering it.” Petrosino v. Stearn's Products, Inc., 16-CV-7735 (NSR), 2018 WL 1614349, at
            *8 (S.D.N.Y. Mar. 30, 2018) (dismissing a retail consumers breach of express warranty claim for
            failure to give pre-suit notice.)
           Plaintiff’s breach of implied warranty claim fails for not pleading that the Products were “unfit to be
            consumed,” Brumfield v. Trader Joe’s Co., No. 17-3239, 2018 WL 4168956 (S.D.N.Y. Aug. 30, 2018).
           Plaintiff’s claim for fraud fails because Plaintiff fails to allege any facts showing the necessary
            fraudulent intent. See Davis v. Hain Celestial Grp., Inc., 297 F. Supp. 3d 327, 337 (E.D.N.Y. 2018
            Neither simple knowledge that a statement is false, nor a “generalized motive to satisfy consumers’
            desires [or] increase sales and profits is sufficient to establish fraudulent intent.’”) (quoting In re Frito-
            Lay N. Am., Inc. All Natural Litig., No. 12-2413, 2013 WL 4647512, at *25 (E.D.N.Y. Aug. 29, 2013).
           Plaintiff lacks standing to seek injunctive relief. He has “necessarily become aware of the alleged
            misrepresentations” and there is “no danger that they will be again be deceived by them.” See Davis,
            297 F. Supp. 3d at 339 (internal citations and quotations omitted).

                 Under the Supreme Court’s decision in Bristol-Myers Squibb Co. v. Superior Court non-resident class
        members cannot establish personal jurisdiction. 137 S. Ct. 1773, 1780-81 (2017) (the court lacked
        personal jurisdiction over claims of non-resident plaintiffs who did not purchase and were not injured
        by the subject product in California). As for purchases made outside of New York, courts have made
        clear that such claims are barred by Bristol-Myers Squibb. See, e.g., Spratley v. FCA US LLC, No. 17-62,
        2017 WL 4023348, at *7 (N.D.N.Y. Sept. 12, 2017) (applying Bristol-Myers, “the Court lacks specific
        jurisdiction over the out-of-state Plaintiffs’ claims” when they “have shown no connection between
        their claims and Chrysler’s contacts with New York”).




4851-3202-6031
        Case 1:19-cv-00650-NGG-PK Document 23 Filed 12/30/19 Page 4 of 4 PageID #: 68

       Page 4


                                              Respectfully submitted,



                                                 /s/Jaclyne D. Wallace
                                                 Jaclyne D. Wallace


        cc: All Counsel of Record (via ECF)




4851-3202-6031
